DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the after final amendment filed May 25, 2022, claims 1, 4-8, and 10-14 are pending in the application.  The applicant has cancelled claims 2, 3, and 9.  The applicant has added claim 14.  The applicant has amended claim 1.

Allowable Subject Matter
3.	Claims 1 and 14 and claims 4-8 and 10-13, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest an accommodation area management device configured to manage an accommodation area for accommodating a moving body and configured to stop the moving body at a predetermined accommodation position in the accommodation area, as recited by the claims, wherein a priority assigning unit does not assign a priority to a moving body whose traveling path in an accommodation area does not interfere with other moving bodies.
The prior art does not disclose, teach, or suggest an accommodation area management device configured to manage an accommodation area for accommodating a moving body and configured to stop the moving body at a predetermined accommodation position in the accommodation area, as recited by the claims, wherein an order of a plurality of moving bodies in a convoy is formed according to priorities assigned to moving bodies based on a respective set movement performance that is preset for each moving body.
Seo et al. (US 2019/0126765 A1) discloses an accommodation area management device configured to manage an accommodation area for accommodating a moving body and configured to stop the moving body at a predetermined accommodation position in the accommodation area, but Seo does not disclose that a priority assigning unit does not assign a priority to a moving body whose traveling path in an accommodation area does not interfere with other moving bodies.  Seo also does not disclose that an order of a plurality of moving bodies in a convoy is formed according to priorities assigned to moving bodies based on a respective set movement performance that is preset for each moving body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689